CHINA SURE WATER (USA) INC. 14 Wall Street, 20th Floor New York, NY 10005 October 18, 2011 VIA EDGAR Terence O’Brien Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: China Sure Water (USA) Inc. Form 10/A Filed September 6, 2011 File No. 0-54259 Dear Mr. O’Brien: I am writing in response to your letter dated September 30, 2011.We are actively preparing responses to the comments set forth in your letter.However we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than October 24, 2011. Yours. /s/ Guo Xinhong Guo Xinhong, President
